DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 1/20/22. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claim 12 is objected to. Respectively, claim 13 is objected to.
3.	Claims 1-16 are pending.
4.	Claims 1-11 and 14-16 are rejected.

Drawings
5.	The drawings filed on 1/20/22 are acceptable.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 3/24/22 and 3/31/22 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
   
Allowable Subject Matter
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 is further objected to based on its dependence on claim 12.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 7, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Gupta), US PGPub. No.: 20160057041 as applied to claims above in view of Greene et al., (Greene), US PGPub. No.: 20190245754.

 	As per claim 1, Gupta teaches a method for managing, by a cloud-services distributed-computing system, a client distributed-computing system, (para. 51, 52), the method comprising: 
at the cloud-services distributed-computing system (para. 51, 52): 
receiving a desired state of the client distributed-computing system, the desired state defined, (health checking” using an agent that monitors the health of the virtual machines based on the user specified configurations; via the users defining the poorly performing behavior of the virtual machines) (para. 4); 
receiving a current state of the client distributed-computing system, (In this example, the overall SLA for this application is an average request time of two (2) seconds and the application is currently meeting the SLA at an average of 1.9 seconds, with the load balancer tier taking an average of 300ms, the database tier taking an average of 600ms, and the app server tier (comprising 2 VMs) taking an average of 1000ms) (para. 21); receiving measurement data generated by a plurality of components of the client distributed-computing system, (para. 21); 
distilling the measurement data by identifying a subset of the measurement data that is relevant to the current state and a future state of the client distributed-computing system, (Consider a scenario when one of the app server VMs becomes a poor-performing VM (measurement data distilled; hence, data relevant to current and future state) and its average latency increases to 1500 Ms. (future) Assuming the requests are proportionally sent to the poor-performing VM, it will take five (5) VMs in the application server tier to meet the SLA) (para. 21); 
analyzing the subset of the measurement data to determine one or more actions predicted to converge the current state of the client distributed-computing system towards the desired state, (comprises a poor-performing client detector configured to automatically detect a poor-performing client among a plurality of clients running in the distributed computer using a machine learning technique based on performance data and resource usage data of the clients, and a poor-performing client mitigator configured to initiate an action to mitigate effects of the poor-performing client, (thus converging toward desired state via mitigating poor performing client); subset of measurement data can be operational metrics, including performance data and resource usage data of clients) (para. 7; Fig. 5); and 
providing one or more control commands to the client distributed-computing system, wherein the one or more control commands cause the client distributed-computing system to perform the one or more actions, (specify that the one of the detected poor-performing clients be shut down (via command) to mitigate the effects of the poor-performing VMs; restarting the service (via commands) within the detected poor-performing VMs, restarting the detected poor-performing VMs and scale (in/out) one or more tiers of the multi-tier application. In this embodiment, the action is then executed by the execution unit of the management system) (para. 33, 52).  
Gupta does not specifically teach desired state defined according to user input.
However, Greene teaches desired state defined according to user input (the NMLM system presents information to a user or system administrator to remediate the deviation from the steady state model of the network configuration (hence, desired state defined via user information/remediation); user input indicating the desired performance (desired state as well) of the target network and/or system; In preferred embodiments, I/O unit 320 receives input indicating the desired user experience, such as quality of service parameters, priority for certain applications, etc. I/O unit 320 passes the input to data gathering module 352 and classification and labeling module 354 for further processing) (para. 6, 45, 47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Gupta and Greene in order to provide principal features which are identified as those features that directly affect the desired output state of the system, both in observed steady state behavior or user input desired experience, (Greene: para. 69).

 	As per claim 2, the method of claim 1, Gupta teaches wherein distilling the measurement data comprises applying one or more functions to at least a portion of the measurement data to identify at least a portion of the distilled measurement data (health checking” using an agent that monitors the health (viewed as a function) of the virtual machines based on the user specified configurations; via the users defining the poorly performing behavior of the virtual machines; presence of multiple instances provides the poor-performing client detector a sample space where the performance (portion of distilled data) of various clients can be correlated among each other to identify poor-performing clients; performance and resource usage characteristics (portion of distilled measure data as well) that are different than the healthy VMs can be identified as being poor-performing VMs due to their poor performance or higher resource usage) (para. 4, 35, 38).  

 	As per claim 3, the method of claim 2, Gupta teaches wherein the one or more functions include a derivative function, (wherein monitoring represents a derivative function via deriving (receive or obtain from a source) health status) (para. 4).
 
 	As per claim 4, the method of claim 1, Gupta teaches wherein distilling the measurement data is performed using machine learning techniques, (automatically detect a poor-performing client (comprises distilling data) among a plurality of clients running in the distributed computer using a machine learning) (para. 7; Fig. 5).  

 	As per claim 5, the method of claim 1, Gupta teaches wherein distilling the measurement data comprises generating statistical data from the measurement data, wherein the subset of the measurement data includes the generated statistical data, (via resource metrics (subset) (comprise statistical data); reflect availability, performance, utilization, and throughput for each resource type being monitored) (para. 21, 26, 32).
  
 	As per claim 7, the method of claim 1, Gupta teaches further comprising: receiving a subsequent state of the client distributed-computing system, the subsequent state generated by the client distributed-computing system after performing the one or more actions, (mitigating the effects of the poor-performing clients by, for example, restarting the poor-performing clients, thus the subsequent state is one of running following restarting) (para. 30); and providing one or more additional control commands based on one or more difference between the subsequent state and the current state relative to the desired state, (following running, scale (in/out) the application tier) (para. 45).  

	As per claim 9, the method of claim 1, Gupta teaches wherein the measurement data includes performance metrics for the plurality of components of the client distributed-computing system, (para. 52).
  
 	As per claim 10, the method of claim 1, 
Gupta does not specifically teach wherein the measurement data includes sensor data. 
However, Greene teaches wherein the measurement data includes sensor data, (receive a plurality of inputs from one or more sensors or agents distributed throughout the computer network. The NMLM system compares the plurality of inputs to the steady state model of the network configuration to detect a deviation from the first steady state network configuration) (para. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Gupta and Greene in order to provide network monitoring, learning, and management (NMLM) system to configure and optimize complex, distributed computer networks using machine learning techniques, (Greene: para. 6).
 
 	As per claim 11, the method of claim 1, Gupta teaches wherein the measurement data is received from the client distributed-computing system via a plurality of data streams, (performance of various clients (hence, plurality of data streams) can be correlated among each other to identify poor-performing clients) (para. 35) and wherein each data stream of the plurality of data streams is assigned to a respective component of the plurality of components, (via clients/respective components) (para. 35).   
 
 	As per claim 14, Gupta teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a cloud-services distributed-computing system, wherein the one or more programs include instructions (para. 51, 52, 54) for: 
receiving a current state of the client distributed-computing system, the current state generated by the client distributed-computing system, (When one or more poor-performing clients are detected (hence, current state), the poor-performing client mitigator provides the following recommendations based on the SLA target recommendation) (para. 33, 46); 
one or more analytical or statistical techniques based on previous state changes of the client distributed-computing system, (remediating poor-performing clients running in a distributed computer system uses a machine learning technique (analytical or statistical technique) to automatically detect one or more poor-performing clients (comprises previous state changes to determine poor performing) among a plurality of clients running in the distributed computer based on at least performance data and resource usage data (comprises previous state changes) of the clients; wherein detecting poor-performing client represents state changes as well) (para. 5, 7) resulting from control commands issued prior to receiving the current state of the client distributed-computing system, (monitoring the health (comprising current state) of the virtual machines based on the user specified configurations (control command); via performance data and resource usage data (comprises control commands directing usage and performance and thus yield state changes); supervised machine learning (of state changes) and makes use of an input training set (comprising control commands as well) (para. 4, 5, 36); 
the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

 	As per claim 15, Gupta teaches a cloud-services distributed-computing system, (para. 51, 52): comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions, (para. 6, 54)
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations. 
 
 	As per claim 16, the cloud-services distributed-computing system of claim 15, Gupta teaches wherein the measurement data includes performance metrics for the plurality of components of the client distributed- computing system, (para. 5).

11.	Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Gupta), US PGPub. No.: 20160057041 as applied to claims above in view of
Greene et al., (Greene), US PGPub. No.: 20190245754 and further in view of Louca et al., (Louca), US Patent. No.: 10771345.

 	As per claim 6, the method of claim 1, 
Neither Gupta nor Greene specifically teaches wherein determining the one or more actions further comprises: determining, based on the current state, a plurality of scores for a plurality of predefined actions, wherein the one or more actions are selected from the plurality of predefined actions based on the plurality of scores.
However, Louca wherein determining the one or more actions further comprises: determining, based on the current state, a plurality of scores for a plurality of predefined actions, (health score can be used to determine whether an action is to be performed) ( wherein the one or more actions are selected from the plurality of predefined actions based on the plurality of scores, (the action can be capable of being performed when the score is greater than a predefined threshold, such as 75% or 90% (plurality of scores). The threshold can be selected based on the type of action to perform so that some actions (plurality) can be performed for a lower threshold than other actions) (col. 17, lines 7-11). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Gupta, Greene and Louca such that when the logical device is unhealthy, the action may be deferred until a remedial action is taken to increase the health score of the logical device, (Louca: col. 10, lines 14-16).

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., (Gupta), US PGPub. No.: 20160057041 as applied to claims above in view of
Greene et al., (Greene), US PGPub. No.: 20190245754 and further in view of Tata et al., (Tata), US PGPub. No.: 20190082286.

 	As per claim 8, the method of claim 1, Gupta teaches wherein the one or more actions include monitoring for one or more parameters of the client distributed-computing system, (para. 32, 52)
Neither Gupta nor Greene specifically teaches actions include increasing or decreasing a resolution of monitoring.  
However, Tata teaches actions include increasing or decreasing a resolution of monitoring, (para. 24, 79).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Gupta, Greene and Tata in order to enable improved performance by adaptively selecting parameters, sensors, frequencies of measurement, etc. to balance the finite resources to meet the disparate resource needs of each of the different tenants, (Tata: para. 19).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        12/16/22